Citation Nr: 1546897	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity benefits (DIC), accrued benefits, and death pension.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to October 1972.  He died in October 1989.  The appellant was married to the Veteran at the time of his death.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, that continued an April 2012 denial of the appellant's claim on the basis that she was not a proper claimant for VA purposes.  The claim is now in the jurisdiction of the Salt Lake City, Utah, Regional Office.

[While this matter has been readjudicated on the merits (i.e., whether the cause of the Veteran's death was related to his active service) in subsequent statements of the case, entitlement to the benefits claimed requires that the claimant first be recognized (for VA purposes) as the Veteran's surviving spouse, as was considered in the rating decision on appeal.  The matter has been recharacterized above, accordingly.]


FINDINGS OF FACT

1.  The appellant's marriage to the Veteran was terminated by his death in October 1989; she was the lawful spouse of the Veteran at the time of his death.
 
2.  The appellant remarried in November 1991 and divorced in July 1998.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, accrued benefits, and death pension have not been met.  38 U.S.C.A. §§ 101, 103, 1311 (West 2014); 38 C.F.R. §§ 3.50, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  With regard to the claim decided herein, the VCAA does not apply.  As explained below, this claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the claimed benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Analysis

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  VA death benefits may be paid to a surviving spouse of a Veteran if certain requirements are met.  See 38 U.S.C.A. § 1541. 

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of his death, who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not, since the death of the veteran, and after September 19, 1962, lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

The appellant married the Veteran in July 1979, and remained married to him until he died in October 1989.  [The Board acknowledges that the first rating decision in this matter, issued in April 2012, determined that the appellant's marriage to the Veteran was not valid.  However, a March 2013 regional counsel opinion clarified that the appellant's July 1979 marriage to the Veteran was valid, and the matter was readjudicated in the April 2013 rating decision presently on appeal.]

The appellant married J. S. S. in November 1991.  This marriage was terminated by their divorce in July 1998.

Since a surviving spouse is defined by law as a person who has not remarried, the appellant's remarriage bars her from eligibility for status as the Veteran's surviving spouse.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b)(2).  Thus, under the general definition of a surviving spouse, once the appellant remarried, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.  

However, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a); 38 U.S.C.A. §§ 103(d), 1311(e).  These exceptions are pursuant to legislation which was enacted on June 9, 1998, which amended the law governing the reinstatement of DIC benefits.  Transportation Equity Act for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998); 38 U.S.C.A. § 1311(e) (West 2014).  That legislation removed a prior bar to reinstatement under circumstances where the surviving spouse of a veteran remarried, and the remarriage was later terminated.  The issue in this claim is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55.  For reasons explained below, the Board concludes she does not.

Under 38 C.F.R. § 3.55, the first exception states that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  38 C.F.R. § 3.55(a)(1).  That exception does not apply because the appellant's remarriage after the Veteran's death was not voided or annulled, but rather was terminated by divorce.  See August 2011 claim.

The second, fifth, and eighth exceptions under 38 C.F.R. § 3.55 allow for a remarried appellant to still be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the appellant remarried in November 1991 and divorced in July 1998.  See August 2011 claim; see also September 2011 Social Security Administration (SSA) inquiry results (showing benefits paid to the appellant terminating in November 1991, which happens upon remarriage or divorce)).  Accordingly, those exceptions are inapplicable to the appellant.  38 C.F.R. § 3.55(a)(2), (5), (8).

Exceptions three, four, six, and seven under 38 C.F.R. § 3.55 are premised on remarriages occurring on or after October 1, 1998, (exceptions three and six) and on or after December 1, 1999, (exceptions four and seven).  In this case, the appellant's remarriage was in 1991, prior to the applicable dates for these exceptions.  38 C.F.R. § 3.55(a)(3), (4), (6), (7).

Finally, exceptions nine and ten applicable are premised on the surviving spouse remarrying after the age of 55 (exception nine) or 57 (exception ten).  In this case, the appellant was born in 1958 and remarried in 1991; she had not reached age 55 at the time of her remarriage, and exceptions nine and ten do not apply to her claim.  38 C.F.R. § 3.55(a)(9), (10).   

The Board acknowledges that the May 2013 notice of disagreement, signed by the Agent representing the appellant in this matter, asserts that the appellant was at least 57 at the time of her remarriage and that she remarried on or after December 16, 2003; therefore, the Agent asserts, exception ten applies and 38 C.F.R. § 3.55 does not bar recognition as the surviving spouse.  However, these assertions are contradicted by other, more probative evidence of record.

In her August 2011 claim, the appellant listed her birth year as 1958.  This is consistent with her previously filed February 1990 claim for non-service-connected death pension, in which she also listed her birth year as 1958.  The Board notes that the appellant had not reached the age of 55 prior to filing the August 2011 claim on appeal, much less at the time of her 1991 remarriage.  Additionally, in her August 2011 claim, the appellant stated that she remarried in November 1991, which is consistent with the SSA inquiry noted earlier, and which is not on or after December 16, 2003.  (The Board notes that, to the extent that the December 16, 2003, date is relevant under the regulation, under 38 C.F.R. § 3.55(a)(10)(ii), remarriage (after the age of 57) must occur before that date).  Finally, under 38 C.F.R. § (a)(10), the application for benefits must be received by VA before December 16, 2004; the appellant's claim for benefits was received in August 2011.  (The Board acknowledges the appellant's prior claim for non-service-connected pension, filed in February 1990.  However, that claim was denied in a March 1990 rating decision, and she did not appeal that decision or submit new and material evidence within one year; that decision is, therefore, final.)  Consequently, the Board finds that the Agent's assertions in the May 2013 notice of disagreement that the facts in this case place the appellant's claim under one of the exceptions detailed in 38 C.F.R. § 3.55(a) are without merit.
In sum, while the appellant qualified as the surviving spouse of the Veteran for VA purposes at the time of his death in October 1989, she remarried in November 1991.  Despite the fact that she is not currently married, she is no longer considered the surviving spouse of the Veteran (for VA purposes) as the result of her remarriage.  There is no evidence that any of the exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55 apply; no legal exception is applicable here that would allow the claimant to receive benefits.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC, accrued benefits, and death pension is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


